Exhibit 10.1

May 6, 2008

Bernard J. Pitz
118 Nighthawk
Irvine, CA  92604

Dear Bernie:

I am pleased to offer you a position at SonoSite, Inc. as Senior Vice President
and Chief Financial Officer, reporting directly to me. Upon commencement of
employment with the Company, you will be designated as an “executive officer”
for purposes of Section 16 of the Securities Exchange Act of 1934.

The terms of your new position with the Company are set forth below:

     1.     Start Date.  May 12, 2008.

     2,      Compensation.  Your starting base salary will be $30,000/month.  In
addition, you are eligible for annual incentive compensation, which is defined
by the company and subject to board approval each fiscal year.  Your variable
incentive compensation for 2008 at 100% of plan will be 75% of your base salary
prorated from your date of hire.  A copy of the executive variable compensation
plan and 2008 metrics are attached.

     3.      Stock.   Upon approval of the Board of Directors and commencement
of employment, you will be granted 160,000 of SonoSite, Inc. stock options. The
grant price will be the fair market value of the SonoSite shares on the date of
the option grant. 



     You will receive consideration at the February 2009 Board of Directors
meeting for additional equity grants based on your initial performance.  Future
grants in 2009 and 2010 will be in the range of 1.5 to 2 times base salary. 
This will come in the form of either stock options or restricted stock units. 
This must be approved by the compensation committee at that time and the
delivery of these grants will depend on the ongoing progress of the company. 
Assuming the company is performing at a minimum of 90% current trajectory
(profit and loss, balance sheet) you can be assured a grant in this range will
be delivered.  This should not be construed as a guarantee, however a strong
assurance and one where our committee agrees on “intent”.

     As SonoSite’s Chief Financial Officer, you will be designated a “Section 16
officer” under the Securities Exchange Act, and will be required to publicly
report changes in your beneficial ownership of SonoSite’s stock.  Our legal
department will assist you in meeting these obligations.



     4.      Benefits.  In addition, the company offers a comprehensive benefits
package including a 401(k) plan and medical, dental and vision coverage. In
addition and subject to underwriting requirements, the Company will provide
individual coverage for life insurance and long-term disability coverage in lieu
of the Company group policies.  An overview of the benefits package is enclosed.

     5.      Relocation.  SonoSite will also pay the costs of relocating you to
the Seattle area, per the terms outlined in the attached relocation document. 
Your signature below will serve as your agreement to reimburse SonoSite a
prorated amount of the expenses incurred by the company in connection with your
relocation if you voluntarily terminate employment within the first two (2)
years of employment.  Certain relocation expenses are reportable as taxable
income.  The non-deductible relocation expenses (as defined by IRS rules) paid
to you or on your behalf to third parties will be grossed up and included with
your wages on your W2 for the year in which the expenses were paid.

     6.      Senior Management Agreement, and Indemnification Agreement. 
Subject to approval by the Board of Directors, you will be offered a Senior
Management Employment Agreement, and an Indemnification Agreement, copies of
which are attached. 

     7.      Termination/Severance.  Your employment with the Company will be on
an “at will” basis, meaning that either you or the Company may terminate your
employment at any time for any reason or no reason, without further obligation
or liability.  However, if the Company terminates your employment for reasons
other than for Cause, you will receive the severance benefits described in this
paragraph, subject to and conditioned upon your signing and not revoking a
waiver and release agreement in a form acceptable to the Company.  For these
purposes, “Cause” means any of the following:  (a) your willful misconduct that
has a materially adverse effect on the Company and its subsidiaries, taken as a
whole; (b) engaging in conduct which could reasonably result in your conviction
of a felony or crime against the Company or involving substance abuse, fraud or
moral turpitude, or which would materially compromise the Company’s reputation,
as determined in good faith by a written resolution duly adopted by the
affirmative vote of not less than two-thirds of all of the directors who are not
employees or officers of the Company; or (c) your unreasonable refusal to
perform the duties and responsibilities of your position in any material
respect.  Your severance benefits under this paragraph shall be:  (a) a lump sum
payment, subject to applicable withholding, of an amount equal to one times your
annual base salary in effect immediately prior to the effective date of your
termination (“Termination Date”); plus (b) an amount equal to the bonus you were
paid for the fiscal year ended immediately prior to the Termination Date or, if
the Termination Date occurs prior to payment of your bonus for the prior year,
100% of your target bonus for such year; and (c) if you elect to continue
coverage under the Company’s medical, dental and/or vision programs pursuant to
COBRA, the Company will pay your COBRA premiums for a period of one year
following the Termination Date.  Payments of any amounts owed under (a) and (b)
will be made within thirty (30) business days following your execution of the
waiver and release. If your termination occurs following a Change in Control,
your rights, if any, will be governed by any Change in Control Agreement then in
effect, and the provisions of this paragraph shall not apply. 

     8.      Proof of Right to Work.  For purposes of federal immigration law,
you will be required to provide to the Company documentary evidence of your
identity and eligibility for employment in the United States.  Such
documentation must be provided to us within three (3) business days of your date
of hire, or our employment relationship with you may be terminated.   Items that
you will need for the verification of employment form are listed on the back of
the Employment Eligibility Verification form.  The most commonly used documents
are: Either both your social security card and driver’s license or your
passport.

     9.      Confidential Information Agreement.  Your acceptance of this offer
and commencement of employment with the Company is also contingent upon the
execution, and delivery to an officer of the Company, of the Company’s Employee
Agreement Relating to Inventions, Patents, property Rights and Confidential
Information (the “confidentiality Agreement”), a copy of which is enclosed for
your review and execution.  This must be delivered prior to or on your Start
Date.

We are delighted to be able to extend you this offer and look forward to working
with you.  To indicate your acceptance of the terms of the Company’s offer,
please sign and date this letter in the space provided below and return it to
Marla Koreis, Chief Administration Officer, in the enclosed envelope, along with
a signed and dated copy of the Confidentiality Agreement. 

This letter, together with the Confidentiality Agreement, set forth the terms of
your employment with the Company and supersedes any prior representations or
agreements, whether written or oral.  This letter may not be modified or amended
except by written agreement, signed by the Company and you.

If you need assistance or have any other questions, please feel free to contact
Marla Koreis at (425) 951-1212.

Sincerely,

/s/ Kevin M. Goodwin

Kevin M. Goodwin
President and Chief Executive Officer

encs.

I hereby accept the terms of the employment offer based on the conditions
described in this letter.

/s/ Bernard J. Pitz

         

May 9, 2008

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Signature

Date